Application for hearing in this court after decision by the district court of appeal of the second appellate district.
The application for a hearing in this court must be denied. Under principles of law well settled in this state, it cannot be held that either the justice's court in Kern County or the superior court of that county exceeded its "jurisdiction" in entertaining and determining the claim of plaintiff in the action of the San Joaquin Valley Commercial Association against the Southern Pacific Company. There is nothing in either the constitution or any of the statutes of this state to warrant the conclusion that the courts may not entertain an action for the recovery of moneys paid for freight when the same were collected in violation of law. The subject-matter of such an action is within the jurisdiction of the courts. Whether the complaint filed in such an action sufficiently states a cause of action or whether the court in any way errs in the determination of other questions, arising in such an action, are matters that in no way go to the jurisdiction of the court. It would seem to be immaterial in this proceeding, whether or not it is essential to the cause of action in the courts that prior proceedings should have been had before the railroad commission. If such prior proceedings are essential, the failure of the plaintiff to show such action simply goes to the making of a sufficient cause of action, a matter not reviewable in certiorari.
Our denial of the application for a hearing in this court is not to be taken as an approval of the views of the district court of appeal as to the necessity of such action in any case. We say this much, not with the purpose of expressing any disagreement with those views, because we have not deemed it advisable to consider the same on this application, and prefer to leave that matter to be decided in some case where it is directly involved, rather than to grant a hearing in this court of a case correctly decided by a district court of appeal, for the mere purpose of considering matters not properly cognizable in such a proceeding as this.
Shaw, J., Sloss, J., Lorigan, J., and Lawlor, J., concurred. *Page 257